{¶ 1} The cause is dismissed, sua sponte, as having been improvidently accepted.
{¶ 2} The court orders that the opinion of the court of appeals may not be cited as authority except by the parties inter se.
Moyer, C.J., Petree, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.
Pfeifer, J., dissents and would reverse the judgment of the court of appeals.
Schrader, Byrd & Companion, P.L.L.C., Frank X. Duff, and John M. Jurco, for appellants and cross-appellees.
Marshall, Dennehey, Warner, Coleman & Goggin and James P. Hanratty; and Baker, Dublikar, Beck, Wiley & Matthew and Andrea K. Ziarko, for appellees and cross-appellants.
Charles R. Petree, J., of the Tenth Appellate District, was assigned to sit for Resnick, J., whose term ended on January 1, 2007.
Cupp, J., whose term began on January 2, 2007, did not participate in the consideration or decision of this case.